Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Examiner-initiated interview of 7/6/21 and the Terminal Disclaimers filed on 7/6/21. As agreed upon in the interview, claims 1-2, 4, and 8-23 have been amended via the Examiner’s amendment below in this Corrected Notice of Allowance. Thus, claims 1-23 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
Terminal Disclaimer
2.	The terminal disclaimers filed on 7/6/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patents 10,166,168 and 10,537491 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
EXAMINER’S AMENDMENT
3. 	As agreed upon by Attorney Li Li on 7/6/21, the following amendments have been made to the claims:

1.	(Currently amended) A device for tissue rejuvenation therapy, the device comprising: 
a handle portion composed at least partially of an opaque material and an insertable portion
a light emitting subsystem, the light emitting subsystem comprising: 
radially distributed about a longitudinal axis within the insertable portion 
a set of focusing components, positioned at the insertable portion 
a vibration mechanism comprising a vibration motor that is configured to transmit vibration to the mucosa tissue.

2. 	(Currently amended) The device of claim 1, further comprising a safety temperature component comprising a thermocouple assembly configured to be in thermal communication with the mucosa tissue, through the insertable portion, during operation.

4. 	(Currently amended) The device of claim 1, wherein the vibration mechanism comprises a resonant drive motor flexibly coupled to a distal portion of the 

8. 	(Currently amended) The device of claim 1, further comprising a component enclosed within the insertable portion and extending along a length of the insertable portion, the set of light emitters arranged around the component.



10. 	(Currently amended) The device of claim 1, wherein insertable portioninsertable portion through which light is emitted from the set of light emitters.

11. 	(Currently amended) The device of claim 1, further comprising a proximity sensor coupled to the insertable portion, wherein the proximity sensor is configured to detect contact between tissue and the device during operation.

12. 	(Currently amended) A device for tissue rejuvenation therapy, the device comprising: 
a handle portion composed at least partially of an opaque material and an insertable portion
a light emitting subsystem 
a set of light emitters radially distributed about a longitudinal axis within the insertable portion 
a set of focusing components, positioned at the insertable portion, that is configured to focus light emitted from the set of light emitters onto the tissue [[,]] during operation; 
a safety temperature component comprising a thermocouple assembly in thermal communication with the 
a vibration mechanism comprising a vibration motor within the 

13. 	(Currently amended) The device of claim 12, wherein the safety temperature component further comprises a heating element configured to be in thermal communication with a mucosa tissue, through the insertable portion, during operation.

14. 	(Currently amended) The device of claim [[13]] 12, wherein the insertable portion is configured for a lubricant matching a refractive index of a wall of the insertable portion .

15. 	(Currently amended) The device of claim 12, wherein the vibration mechanism comprises a resonant drive motor flexibly coupled to a distal end of the handle portion.

s a set of rings of light emitting diodes distributed along the longitudinal axis.

17. 	(Currently amended) The device of claim 16, further comprising a component enclosed within the insertable portion and extending along a length of the insertable portion, the component having a smaller diameter than the insertable portion, the set of rings of light emitting diodes arranged around the component.

18. 	(Currently amended) The device of claim 12, further comprising a cooling subsystem comprising at least one of a reservoir of cryogenic fluid, a heat pipe, and a Peltier cooler thermally coupled to the insertable portion, wherein the set of light emitters are configured to transmit light onto the tissue, during operation, to provide thermal adjustment to the tissue to a first penetration depth in association with tissue restoration; and wherein at least one of the cooling subsystem and the safety temperature component is configured to provide thermal adjustment to the tissue, during operation, to a second penetration depth in association with perceived discomfort reduction.

19. 	(Currently amended) The device of claim 12, wherein is formed around a circumference of a wall of the insertable portion, the transparent treatment band flanked on a side by the opaque material of the handle portion.

20. 	(Currently amended) The device of claim 12, further comprising a proximity sensor coupled to the insertable portion, wherein the proximity sensor comprises at least one of an optical sensor and a capacitive sensor, and is configured to detect contact between the tissue and the device during operation.

21. 	(Currently amended) The device of claim 8, wherein each focusing component of the set of focusing components includes a portion at each light emitter positioned between the light emitter and a wall of the insertable portion 

22. 	(Currently amended) The device of claim 21, wherein each focusing component of the set of focusing components also includes a portion on [[the]] a treatment window formed on a wall of the insertable portion, the portion comprising a lens.

23. 	(Currently amended) The device of claim 12, wherein the set of focusing components further comprises a set of lenses at the 

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does 
The closest prior art of record is Zipper (2013/0261385), Kim (7,526,344), and Mayer (2009/0319008).
While Zipper discloses a device for tissue rejuvenation therapy comprising an insertable body comprising an opaque shell and a treatment window, Zipper does not disclose a set of light emitters that are radially distributed about a longitudinal axis within the insertable body, or a set of focusing positioned at the insertable portion. While Kim discloses a set of light emitters that are distributed along a longitudinal axis within an insertable body, Kim likewise does not disclose the set of light emitters being radially distributed about a longitudinal axis.  Finally, while Mayer teaches the concept of having a radial distribution of a set of light emitters, Mayer does not teach placing the set of within an insertable body, but instead teaches placing the light emitters at the outer wall surface of the insertable body.  Therefore, the claims are in condition for allowance. 
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785